Citation Nr: 1522111	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-00 428	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of Lyme disease.

2.  Propriety of an initial 30 percent evaluation assigned to an original grant of service connection for coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty as a medical officer in the United States Air Force from February 1979 to February 2009.

This matter comes before the Board of Veteran's Appeals (Board), on appeal from an March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) which, inter alia, granted the Veteran service connection and a 30 percent evaluation for CAD and denied his claim of entitlement to service connection for residuals of Lyme disease.

In addition to CAD, the Veteran is presently service-connected for multiple disabilities, which produce a combined rating under 38 C.F.R. § 4.25 of 100 percent.     


FINDING OF FACT

In January 2015, after the appeal was certified to the Board and the case was forwarded to the Board's custody, but prior to the promulgation of an appellate decision in the appeal, the Board received written notification from the Veteran, signed and dated in January 2015, expressly requesting a withdrawal of this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

In the present case, this appeal of the issues of entitlement to service connection for residuals of Lyme disease and an initial evaluation higher than 30 percent for CAD  was certified and forwarded to the custody of the Board in April 2014.  Prior to promulgation of an appellate decision, in January 2015, the Board received correspondence from the appellant, also dated in January 2015, in which he expressed satisfaction with his award of VA compensation at the 100 rate, based on the combined ratings of his multiple service-connected disabilities, and requested to withdraw his current appeal.  Subsequent correspondence from the Veteran's representative, Disabled American Veterans, was received by VA in April 2015, in which the representative affirmed that the Veteran desired to withdraw the present appeal and moved for its immediate withdrawal and dismissal by the Board.

The language and expressed intent of the above correspondence clearly constitutes a request from the appellant for a withdrawal of the present appeal for service connection for residuals of Lyme disease and an initial evaluation higher than 30 percent for CAD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.204 (2014).  








ORDER

The appeal for service connection for residuals of Lyme disease and an initial evaluation higher than 30 percent for CAD  is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


